EXHIBIT 10.7

 

SECOND AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

This Second Amended and Restated Registration Rights Agreement (as amended, this
“Agreement”) is made as of December 28, 2005, among North American Technologies
Group, Inc., a Delaware corporation (the “Company”), and the stockholders listed
on Exhibit A hereto (each individually a “Stockholder” and collectively the
“Stockholders”).

 

RECITALS

 

WHEREAS, the Stockholders or their affiliates have acquired or will acquire
either shares of the Company’s common stock, par value $.001 per share (the
“Common Stock”), or securities convertible into shares of the Common Stock
pursuant to either (i) that certain Common Stock Purchase Agreement dated as of
November 8, 2004, by and among Avalanche Resources, Ltd. and the Purchasers
named therein (the “Stock Purchase Agreement”); (ii) that certain Exchange
Agreement dated as of November 8, 2004, by and between the Company and Sponsor
Investments, LLC (the “Exchange Agreement”); (iii) that certain Securities
Purchase Agreement dated July 7, 2005, among the Company and certain Purchasers
(as defined therein) (the “July Securities Purchase Agreement”); (iv) that
certain Securities Purchase Agreement dated December 28, 2005, among the Company
and certain Purchasers (as defined therein) (the “Securities Purchase
Agreement”) and (v) those certain Loan Documents as such term is defined in that
certain Construction Loan Agreement dated as of February 5, 2004, as amended
from time to time, among the Company, Tietek LLC, Tietek Technologies, Inc. and
Opus 5949 LLC (the “Opus Loan Agreement”); and (vi) as the same may be amended
from time to time; and

 

WHEREAS, in order to induce the Stockholders or their affiliates to enter into
the Stock Purchase Agreement, the Exchange Agreement, the July Securities
Purchase Agreement, the Securities Purchase Agreement or the Opus Loan
Agreement, as the case may be, the Company has agreed to provide the
Stockholders with certain rights to register Shares of the Company’s Common
Stock, as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, the Stockholders and the Company hereby agree as follows:

 

1. Demand Registrations.

 

(a) Requests for Registration. The Initiating Holders may request registration
under the Securities Act of all or any portion of their Registrable Securities
on Form S-1 or any similar long-form registration (“Long-Form Registrations”),
and any Holders may request registration under the Securities Act of all or any
portion of their Registrable Securities on Form S-2 or S-3 or any similar
short-form registration (“Short-Form Registrations”) if the Company

 

1



--------------------------------------------------------------------------------

is eligible to use any such short-form. All registrations requested pursuant to
this Section 1(a) are referred to herein as “Demand Registrations.” The
Initiating Holders and any Holders may request a Demand Registration no earlier
than one (1) year from the date of this Agreement. Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered and the anticipated per share price range for such
offering. Within ten days after receipt of any such request, the Company shall
give written notice of such requested registration to all other holders of
Registrable Securities and, subject to Section 1(d) below, shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein within 15 days after the receipt
of the Company’s notice.

 

(b) Long-Form Registrations. The Initiating Holders shall be entitled to request
six (6) Long-Form Registrations in which the Company shall pay all Registration
Expenses (the “Company-Paid Long-Form Registrations”); provided, however, that
each of the Group A and the Group B shall be limited to three (3) such requests
which do not include a member of the other as one of the Initiating Holders. Any
sales by the Initiating Holders pursuant to a registration statement that has
been filed with the Commission but that has not been declared effective as of
the date hereof shall count as one of the permitted Long-Form Registrations. A
registration shall not count as one of the permitted Long-Form Registrations
until it has become effective and the holders of Registrable Securities
initially requesting the Long-Form Registration are able to register and sell at
least 90% of the Registrable Securities requested to be included in such
registration by such holders; provided that in any event the Company shall pay
all Registration Expenses in connection with any registration initiated as a
Long-Form Registration whether or not it has become effective and whether or not
the holders of Registrable Securities have been able to register and sell at
least 90% of the Registrable Securities to be included in such registration by
such holders. All Long-Form Registrations shall be underwritten registrations.

 

(c) Short-Form Registrations. In addition to the Long-Form Registrations
provided pursuant to Section 1(b), the Holders shall be entitled to request
unlimited Short-Form Registrations in which the Company shall pay all
Registration Expenses provided, however, that Shares representing at least 15%
of the Company’s issued and outstanding Common Stock will be included in such
registration. Demand Registrations shall be Short-Form Registrations whenever
the Company is eligible to use any applicable short form. The Company shall use
its best efforts to qualify and/or maintain qualification for registration on
Form S-3 or any comparable or successor form.

 

(d) Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the Holders owning more than 50% of the Registrable
Securities being requested to be registered. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder other securities requested to be included in such offering,
exceeds the number of Registrable Securities and other securities, if any, which
can be sold in an orderly manner in such offering within a price range
acceptable to the Holders owning more than 50% of the Registrable Securities
being requested to be registered, then the Company shall include in such
registration before the inclusion of any securities which are not Registrable
Securities (other

 

2



--------------------------------------------------------------------------------

than securities requested to be included in such registration pursuant to
contractual obligations with the Company) the number of Registrable Securities
requested to be included which in the opinion of such underwriters can be sold
in an orderly manner within the price range of such offering, pro rata among the
respective holders thereof on the basis of the amount of Registrable Securities
owned by each such holder. Any Persons other than holders of Registrable
Securities who participate in Demand Registrations which are not at the
Company’s expense must pay their share of the Registration Expenses as provided
in Section 4 hereof.

 

(e) Selection of Underwriters. The selection of investment banker(s) and
manager(s) for any Demand Registration must be approved by the Holders owning
more than 50% of the Registrable Securities being requested to be registered.

 

(f) Other Registration Rights. Except as provided in this Agreement, the Company
shall not grant to any Persons the right to request the Company to register any
equity securities of the Company, or any securities convertible or exchangeable
into or exercisable for such securities, without the prior written consent of
Holders owning more than 50% of the Registrable Securities; provided that the
Company may grant rights to other Persons to participate in Piggyback
Registrations so long as such rights are subordinate to the rights of the
holders of Registrable Securities with respect to such Piggyback Registrations.

 

2. Piggyback Registrations.

 

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than pursuant to a Demand
Registration or any registration on Form S-4 or Form S-8) and the registration
form to be used may be used for the registration of Registrable Securities (a
“Piggyback Registration”), the Company shall give prompt written notice to all
Holders of Registrable Securities of its intention to effect such a registration
and, subject to Sections 2(c) and 2(d) below, shall include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 20 days after the receipt of the
Company’s notice.

 

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations.

 

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration and other securities requested in
such registration pursuant to contractual obligations with the Company, pro rata
among the holders of such Registrable Securities and other securities on the
basis of the number of shares owned by each such holder, and (iii) third, other
securities requested to be included in such registration.

 

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the

 

3



--------------------------------------------------------------------------------

managing underwriters advise the Company in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering without adversely affecting the
marketability of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
requesting such registration, the Registrable Securities requested to be
included in such registration and other securities requested to be included in
such registration pursuant to contractual obligations with the Company, pro rata
among the holders of such securities on the basis of the number of securities
owned by each such holder and (ii) other securities requested to be included in
such registration.

 

(e) Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Section 1 or
Registrable Securities pursuant to this Section 2, and if such previous
registration has not been withdrawn or abandoned, the Company shall not file or
cause to be effected any other registration of any of its equity securities or
securities convertible or exchangeable into or exercisable for its equity
securities under the Securities Act (except on Form S-8 or any successor form),
whether on its own behalf or at the request of any holder or holders of such
securities, until a period of at least 90 days has elapsed from the effective
date of such previous registration.

 

3. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the terms of this
Agreement and the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible:

 

(a) prepare and file with the Securities and Exchange Commission a registration
statement with respect to such Registrable Securities and use its best efforts
to cause such registration statement to become effective; provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall, if requested, furnish to the counsel selected by the
Initiating Holders in the event of a Company-Paid Long-Form Registration or by
Holders owning more than 50% of the Registrable Securities prepared to be
registered under any other registration hereunder, copies of all such documents
proposed to be filed (excluding exhibits);

 

(b) notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 180
days and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

 

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus), and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

4



--------------------------------------------------------------------------------

(d) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller; provided that the Company shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction, or (iii) consent to general service of process in any such
jurisdiction;

 

(e) notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of the holders of a majority of the sellers of such Registrable
Securities, the Company shall prepare a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any fact necessary to make the statements
therein not misleading;

 

(f) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the NASD automated quotation system and, if
listed on the NASD automated quotation system, use its best efforts to secure
designation of all such Registrable Securities covered by such registration
statement as a NASDAQ “national market system security” within the meaning of
Rule 11Aa2-1 of the Securities and Exchange Commission or, failing that, to
secure NASDAQ authorization for such Registrable Securities;

 

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

 

(h) enter into such customary agreements (including underwriting agreements in
customary form) as the holders of a majority of the Registrable Securities being
sold and the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities;

 

(i) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant, or other agent retained by any such
seller or underwriter, all information reasonably requested by any such seller,
underwriter, attorney, accountant, or agent, so as to permit such Persons to
comply with their respective due diligence obligations under the Securities Act;

 

(j) otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least

 

5



--------------------------------------------------------------------------------

twelve months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the registration statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder; and

 

(k) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any common stock
included in such registration statement for sale in any jurisdiction, the
Company shall use its best efforts promptly to obtain the withdrawal of such
order.

 

4. Registration Expenses.

 

(a) All expenses incident to the Company’s performance of or compliance with
this Agreement, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and all independent
certified public accountants, underwriters (excluding discounts and
commissions), and other Persons retained by the Company (all such expenses being
herein called “Registration Expenses”), shall be borne as provided in this
Agreement, except that the Company shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance,
and the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on the NASD automated quotation system. Notwithstanding the foregoing,
the holders of Registrable Securities (and not the Company) shall pay all
underwriting discounts and commissions with respect to the Registrable
Securities.

 

(b) In connection with each Company-Paid Long-Form Registration, each Short-Form
Registration, and each Piggyback Registration, the Company shall reimburse the
holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of one counsel chosen by the Initiating
Holders in the event of a Company-Paid Long Form Registration and the Required
Holders in the event of any other registration hereunder.

 

(c) To the extent Registration Expenses are not required to be paid by the
Company and unless otherwise approved by the Company’s board of directors, each
holder of securities included in any registration hereunder shall pay those
Registration Expenses allocable to the registration of such holder’s securities
so included or otherwise incurred by such holder, and any Registration Expenses
not so allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of the securities to
be so registered.

 

5. Termination of Previous Registration Rights. The Stockholders acknowledge and
agree that this Agreement terminates all previously existing rights of the
Stockholders to register shares of the Company’s common stock.

 

6



--------------------------------------------------------------------------------

6. Indemnification.

 

(a) The Company agrees to indemnify, to the extent permitted by law, each holder
of Registrable Securities, its officers and directors, and each Person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities, and expenses caused by any untrue or
alleged untrue statement of material fact contained in any registration
statement, prospectus, or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as the same are caused by or contained in any
information furnished in writing to the Company by such holder expressly for use
therein or by such holder’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such holder with a sufficient number of copies of the
same. In connection with an underwritten offering, the Company shall indemnify
such underwriters, their officers and directors, and each Person who controls
such underwriters (within the meaning of the Securities Act) to the same extent
as provided above with respect to the indemnification of the holders of
Registrable Securities, except with respect to any information supplied by any
underwriter for use in such registration statement, prospectus, or other
offering document and except that with respect to any untrue statement or
omission or alleged untrue statement or omission made in any preliminary
prospectus, the indemnity agreement contained in this Section shall not inure to
the benefit of the underwriter from whom the Person asserting any such losses,
claims, damages, liabilities, or expenses purchased shares concerned (or to the
benefit of any person controlling such underwriter) to the extent that any such
loss, claim, damage, liability, or expense of the underwriter or controlling
person results from an untrue statement or omission in the preliminary
prospectus which was corrected in the prospectus if a copy of the prospectus was
not sent or given to such Person as required by the Securities Act.

 

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities,
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus, or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each holder and shall be limited
to the net amount of proceeds received by such holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder, except to the extent
such failure has prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.

 

7



--------------------------------------------------------------------------------

If such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld). An indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

 

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director, or controlling Person of such
indemnified party and shall survive the transfer of securities. The indemnifying
parties also agree to make such provisions as are reasonably requested by any
indemnified party for contribution to such party in the event the
indemnification provided hereunder is called for under the terms hereof but is
unavailable for any reason.

 

(e) Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (i) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements, (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements, and other documents required
under the terms of such underwriting arrangements; provided that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company (other than
representations and warranties regarding such holder and such holder’s intended
method of distribution) or to undertake any indemnification obligations to the
Company with respect thereto, except as otherwise provided in Section 6 hereof,
and (iii) upon the request of the Company, agrees to enter into agreements to
not sell any of its equity securities for a specified period prior to or
following the effective date of the Company’s filing and effectiveness of any
registration statement.

 

(f) Holdback Agreement. No Holder shall effect any public sale, public
distribution (including sales pursuant to Rule 144 under the Securities Act), or
public offering of any Holder’s shares or of any other capital stock or equity
securities of the Company, or any securities convertible into or exchangeable or
exercisable for such stock or securities, during the seven days before and the
180-day period or other period designated by the underwriter after the beginning
on the effective date of an underwritten public offering (except as part of any
such registration), unless the underwriters managing such registration agree
otherwise in writing.

 

9. Definitions.

 

“Board” means the board of directors of the Company.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar successor federal statute, and the rules and regulations thereunder, all
as the same shall be in effect from time to time.

 

8



--------------------------------------------------------------------------------

“Group A” means Crestview Capital Master, LLC., Big Bend XI Investments, Ltd.,
HLT FFT, LLC, Midsummer Investment Ltd., Islandia, L.P., Rooster LP, Toibb
Investment, LLC, Michael Toibb, Scott M. and Cheryl Hergott Living Trust and
Richard Kiphart, and their successor and assigns.

 

“Group B” means Sponsor Investments, LLC, Herakles Investments, Inc., Astraea
Investment Management, L.P., Opus 5949 LLC and Paul Pottinger, Christopher
Bancroft, Michael Jordan, John M. Pigott, Goh Yong Siang, Pat Long, David
Kellogg, Charles Jarvie and David Pasahow, as individuals, and their successors
and assigns.

 

“Holder” means (i) any Stockholder holding Registrable Securities and (ii) any
person holding Registrable Securities to whom the rights under this Agreement
have been transferred.

 

“Initiating Holders” means any Holder or Holders who in the aggregate hold not
less than twenty percent (20%) of the Registrable Securities then outstanding
and who propose to register securities representing not less than ten percent
(10%) of the Registrable Securities then outstanding.

 

The terms “register”, “registered” and “registration” refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registrable Securities” shall mean (i) the Common Stock issued to any person
who is a party hereto, (ii) any Common Stock issued or issuable with respect to
the Common Stock referred to in clause (i) above by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, or other reorganization, and (iii) any other shares of
Common Stock held by Persons holding securities described in clauses (i) or
(ii) above. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when they have been distributed to the public
pursuant to an offering registered under the Securities Act or sold to the
public through a broker, dealer, or market maker in compliance with Rule 144
under the Securities Act (or any similar rule then in force) or repurchased by
the Company or any subsidiary. For purposes of this Agreement, a Person shall be
deemed to be the holder of Registrable Securities, and the Registrable
Securities shall be deemed to be in existence, whenever such Person has the
right to acquire such Registrable Securities (upon conversion or exercise or
otherwise, but disregarding any restrictions or limitations upon exercise of
such right), whether or not the acquisition has actually been effected, and such
Person shall be entitled to exercise the rights of a holder of Registrable
Securities hereunder.

 

“Required Holders” means Holders owning a majority of Registrable Securities
which are requested to be registered stock hereunder.

 

“Rule 144” means Rule 144 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

 

9



--------------------------------------------------------------------------------

“Rule 145” means Rule 145 as promulgated by the Commission under the Securities
Act, as such Rule may be amended from time to time, or any similar successor
rule that may be promulgated by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder or any similar federal statute and the rules
and regulations of the Commission thereunder, all as the same shall be in effect
at the time.

 

“Shares” means the Company’s Common Stock or any securities exercisable and/or
convertible into the Company’s Common Stock.

 

10. Miscellaneous.

 

(a) No Inconsistent Agreements. Except in compliance with Section 8(c) hereof,
the Company shall not hereafter enter into any agreement with respect to its
securities which is inconsistent with or violates the rights granted to the
holders of Registrable Securities in this Agreement.

 

(b) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

 

(c) Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of each of the Company, the Initiating Holders, and the holders of a majority of
the Registrable Securities. It is acknowledged that the Holders executing this
Second Amended and Restated Registration Rights Agreement are amending the July
2005 Amended and Restated Registration Rights Agreement pursuant to the
provisions thereof.

 

(d) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit of purchasers or holders
of Registrable Securities are also for the benefit of, and enforceable by, any
subsequent holder of such Registrable Securities.

 

(e) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

10



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts (including by means of telecopied signature pages), any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

 

(g) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(h) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights and obligations of the
Company and its stockholders. All other issues and questions concerning the
construction, validity, interpretation and enforcement of this Agreement and the
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(i) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, return receipt requested, or otherwise delivered by hand
or by messenger, addressed (a) if to a Stockholder, at such Stockholder’s
address set forth on Exhibit A, or at such other address as such Stockholder
shall have furnished to the Company in writing, or (b) if to the Company, at its
address set forth on the signature page of this Agreement addressed to the
attention of the Corporate Secretary, or at such other address as the Company
shall have furnished to the Stockholders. Unless specifically stated otherwise,
if notice is provided by mail, it shall be deemed to be delivered upon proper
deposit in a mailbox, and if notice is delivered by hand or by messenger, it
shall be deemed to be delivered upon actual delivery.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NORTH AMERICAN TECHNOLOGIES GROUP, INC.       CRESTVIEW CAPITAL MASTER, LLC By:
  /s/    HENRY W. SULLIVAN               By:   /s/     Henry W. Sullivan        
   

Its:

  President      

Its:

    MIDSUMMER INVESTMENT, LTD.      

SPONSOR INVESTMENTS, LLC

By: Herakles Investments, Inc., Managing Member

By:   /s/       By:   /s/

Its:

         

Its:

   

OPUS 5949 LLC

By: Sammons VPC, Inc., Managing Member

     

TOIBB INVESTMENT LLC

By: Toibb Management LLC, Manager

By:   /s/       By:                     Harris Toibb

Its:

         

Its:

  Manager MICHAEL TOIBB       SCOTT M. AND CHERYL L. HERGOTT LIVING TRUST By:  
        By:                

Its:

   



--------------------------------------------------------------------------------

ASTRAEA INVESTMENT MANAGEMENT, L.P.       BIG BEND XI INVESTMENTS, LTD. By:    
      By:    

Its:

         

Its:

    HLT FFT, LLC       HERAKLES INVESTMENTS, INC. By:           By:    

Its:

         

Its:

    ISLANDIA, LP       RICHARD KIPHART By:           By:    

Its:

         

Its:

    ROOSTER LP         By:                

Its:

               



--------------------------------------------------------------------------------

CHRISTOPHER BANCROFT, Individually       CHARLES JARVIE, Individually By:      
    By:     MICHAEL JORDAN, Individually       DAVID KELLOGG, Individually By:  
        By:     PAT LONG, Individually       DAVID PASAHOW, Individually By:    
      By:     JOHN M. PIGOTT, Individually       PAUL POTTINGER, Individually
By:           By:     GOH YONG SIANG, Individually         By:                



--------------------------------------------------------------------------------

EXHIBIT A

 

SCHEDULE OF STOCKHOLDERS

 

CRESTVIEW CAPITAL MASTER, LLC

95 Revere Drive, Suite A

Northbrook, Illinois 60062

Attn: Richard Levy

TEL: (847) 418-8303

FAX: (847) 559-5807

 

For all notices to Crestview Capital Master, LLC, provide a copy to:

 

FELDMAN WEINSTEIN, LLP

The Graybar Building

420 Lexington Ave

New York, New York 10170-0002

Attn: Joseph Smith

TEL: (212) 931-8719

FAX: (212) 997-4242

 

SPONSOR INVESTMENTS, LLC

Two Lincoln Centre

5420 LBJ Freeway, Suite 1450

Dallas, Texas 75240

Attn: Bruce Leadbetter

TEL: (972) 490-2360

FAX: (972) 490-2345

 

For all notices to Sponsor Investments, LLC, provide a copy to:

 

LATHAM & WATKINS LLP

233 South Wacker Drive

Sears Tower, Suite 5800

Chicago, Illinois 60606

Attn: Richard S. Meller

TEL: (312) 876-7700

FAX: (312) 993-9767

 

SAMMONS CORPORATION

5949 Sherry Lane, Suite 1900

Dallas, Texas 75225

Attn: Legal Department

TEL: (214) 210-5058

FAX: (214) 210-508



--------------------------------------------------------------------------------

BIG BEND XI INVESTMENTS, LTD.

 

Attn: Steven D. Leeke

TEL: 214-443-1945

FAX: 214-443-1980

HLT FFT, LLC

ISLANDIA, LP

 

MIDSUMMER INVESTMENT, LTD.

485 Madison Avenue, 23rd floor

New York, New York 10022

Attn: Michel A. Amsalem

TEL: (212) 584-2140

FAX: (212) 584-2142

 

OPUS 5949 LLC

 

TOIBB INVESTMENT LLC

 

Attn: Howard Smuckler

TEL: (818) 883-3098

FAX: (818) 883-0858

 

MICHAEL TOIBB

 

Attn: Howard Smuckler

TEL: (818) 883-3098

FAX: (818) 883-0858

 

SCOTT M. AND CHERYL L. HERGOTT LIVING TRUST

 

Attn: Howard Smuckler

TEL: (818) 883-3098

FAX: (818) 883-0858

 

RICHARD KIPHART

 

ROOSTER LP

 

A-1